—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered October 31, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a prison term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The issues raised by defendant concerning the credibility of the undercover officer, including those arising from the conflict between his testimony that his radio was on when he discussed the drug purchase with defendant and the testimony of a member of the field team that he did not hear any such conversation, and the fact that the prerecorded buy money was not recovered from defendant but rather from co-defen*450dant, were properly placed before the jury, and we find no reason on the record before us to disturb its determination (see, People v Maldonado, 192 AD2d 389, lv denied 81 NY2d 1076). Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Rubin, JJ.